OFFICEOFl-HEATfORN~          GENERALOF-
                       AUSTIN




Ronorabls Qeorge B. Sh8ppard
CctmptPolle~0r Public Aot3oImta
AUUtAn, Taca6
near 8lr:                   oplnlculHo. o-4014
                            Rer Does the groas reoaipts tax
                                 levied by Artlole X. B. B. 8,
                                 on nev radior apply to the
                                 prooeedu fPem the 8alo of the
                                 entire ooetblnation8et or
                                 only to that POPtlon PepPa-
                                 rented by the sale of the
                                 radio?
            we ar8 in reoelpt OS ycmr letter o? 8epteabor,
                                                         17,
l!J'U,vhiah i8 as ?ollovst




       th%S dO&nU'tWllt     ilth eePteilISUdi0dealeM U to
      Vh&hOPS OglbiartiO!l        I&i, tb&18,8    l'8db-@CliW,
       orar8dla-~-~aOrd~~rr                  orszud&O-phOJlO-
       reoord ohanger-reoordw should be hued upon the
       full 8mount reeaetvedfor the 80@8t~        odplbirtcrtlon
       orvhether the tax ahouldapply only to the mount
       OF prooesdr recalvod fer the mdio in thr oembinw
       tiOll8Ot. I&t%Uthe iniO?sU6tiOll     giVSUithi8 dOpaPt-
      moat, the set is sold as a aoauplete      unit and the
       prliaei8 not broken dovm a8 to whet portien Of the
       rebkipte i&for the radio. Ammtber 0r rsdio deal-
       er8 81% OOntending th8t thi8 tax vould not loOru8
       on the anttre pmceeds. We we therefore requmt-
      ,.Ilg  JrOUrOplniOIla8 t0 Vh&WP thr iMU am1108 t0
       the proceeds frcm!the rale of the 8ntlFs oombina-
       tiG%lset OF VhOth8P it em1198 OlirJt0 that pOrti0lS
       X'OpFO8ented     by the UtiQ 0f the PPd%O."
Honorable Coorge Ii.shoppard, P8ge 2


            UpOn thi8 8filbtO
                           Of fkWt8 yOU 8UkdU%tthe fOlloU~
qW8tiOnt
          DQO8 th8 -088  P%WiptCb t4IX1Wbd by Al%iOl* x Of
Eouse Bill 8, on new radios apply to the proceed8 iram the
8618 or thb entire aombiartlOn8Ot or only to tb8t portiOn
rSpm8Onted by the 8ale Of the radio?
            section 1, of Artiole 7047-1,          ROVi8ed gtatUte8 0r
!hexIII,being   m%Oie   X Or IiOU80 Bill        8 Of th6 47th hgiSi&tWO,
provld~s an follovsr
            "'IWohPeX'rOZL,
                          mnhip,       a8800i8ttioll, Or
      oorpor8tlon88lllag atmtall new F6dlor or x18w
      008WtiO8, 8ha11 make i$ltbl'tWlyOil th8 ftF8t   6578
      of January, April, July uui October of uoh year,
      a report to the Comptroller,wxdec +2x of th8
      ovwr, manager, oc If a oorparation,an officer
      thW3Of, 8hOViI3g i&# 4SggPOg9tO gr088 WWipt8 AXE
       the 8a8  0fq0r     th0ab0~-2~4~d ~~CIIU r0rth8
      qwrtesnextpmoedlngt      and8hallatthe      888OtilR8
      .prytot.ha cemptrolleFal~exolBa         tJbxoqmlt0
      tvo (2) par sent of aaid -88    Nwlpt8    88 8hovn by
       aaid report ."
           v8 iLOt* iroap JWUl’ letkl         tbot    YOU 8ay,   %lWlB tfu       in-
fOI'58tiOn giVOXi t&$8 mt,               ths    Set 8old 60 0 OUQl&O
                                                       18
unit 8nd the prior 18 not bMcen          dovn e8 to vhat pOrtion 0s
the   lWWtpt8   18 h'   th@ l'UitO.*     m       hing       th0 WM       it   18 Ooc
OpiniOXt pnd YOU aF8 80 dV18ti         that    th0    tax k&.crd     w    BOOtbX&
1 Of Ax'tlolsX Of Hourr.Bill 8 8hOUld b0 pald M th0 bM18  Of
the proueeds derived fraa the eale of the entire eombinetlrm
88t.